

113 HR 3689 IH: Second Amendment Enforcement Act
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3689IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Jordan (for himself and Mr. Barrow of Georgia) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo restore Second Amendment rights in the District of Columbia.1.Short titleThis title may be cited as the Second Amendment Enforcement Act.2.Congressional findingsCongress finds the following:(1)The law-abiding citizens of the District of Columbia are deprived by local laws of handguns, rifles, and shotguns that are commonly kept by law-abiding persons throughout the United States for sporting use and for lawful defense of their persons, homes, businesses, and families.(2)The District of Columbia has among the highest per capita murder rates in the Nation, which may be attributed in part to local laws prohibiting possession of firearms by law-abiding persons who would otherwise be able to defend themselves and their loved ones in their own homes and businesses.(3)Officials of the District of Columbia have indicated their intention to continue to unduly restrict lawful firearm possession and use by citizens of the District.(4)Legislation is required to correct the District of Columbia's law in order to restore the fundamental rights of its citizens under the Second Amendment to the United States Constitution and thereby enhance public safety.3.Reform D.C. council’s authority to restrict firearmsSection 4 of the Act entitled An Act to prohibit the killing of wild birds and wild animals in the District of Columbia, approved June 30, 1906 (34 Stat. 809; sec. 1–303.43, D.C. Official Code), is amended by adding at the end the following: Nothing in this section or any other provision of law shall authorize, or shall be construed to permit, the Council, the Mayor, or any governmental or regulatory authority of the District of Columbia to prohibit, constructively prohibit, or unduly burden the ability of persons not prohibited from possessing firearms under Federal law from acquiring, possessing in their homes or businesses, transporting for legitimate purposes, or using for sporting, self-protection or other lawful purposes, any firearm neither prohibited by Federal law nor subject to the National Firearms Act. The District of Columbia shall not have authority to enact laws or regulations that discourage or eliminate the private ownership or use of firearms. Nothing in the previous two sentences shall be construed to prohibit the District of Columbia from regulating the carrying of firearms by a person, either concealed or openly, other than at the person's dwelling place, place of business, or on other land possessed by the person..4.Repeal D.C. semiautomatic banSection 101(10) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(10), D.C. Official Code) is amended to read as follows:(10)Machine gun means any firearm which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger. The term ‘machine gun’ shall also include the frame or receiver of any such firearm, any part designed and intended solely and exclusively, or combination of parts designed and intended, for use in converting a firearm into a machine gun, and any combination of parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person..5.Repeal registration requirement and authorize ammunition sales(a)Repeal of requirement(1)In generalSection 201(a) of the Firearms Control Regulations Act of 1975 (sec. 7–2502.01(a), D.C. Official Code) is amended by striking any firearm, unless and all that follows through paragraph (3) and inserting the following: any firearm described in subsection (c)..(2)Description of firearms remaining illegalSection 201 of such Act (sec. 7–2502.01, D.C. Official Code) is amended by adding at the end the following new subsection:(c)A firearm described in this subsection is any of the following:(1)A sawed-off shotgun.(2)A machine gun.(3)A short-barreled rifle..(3)Conforming amendmentThe heading of section 201 of such Act (sec. 7–2502.01, D.C. Official Code) is amended by striking Registration requirements and inserting Firearm Possession.(b)Conforming Amendments to Firearms Control Regulations ActThe Firearms Control Regulations Act of 1975 is amended as follows:(1)Sections 202 through 211 (secs. 7–2502.02 through 7–2502.11, D.C. Official Code) are repealed.(2)Section 101 (sec. 7–2501.01, D.C. Official Code) is amended by striking paragraph (13).(3)Section 401 (sec. 7–2504.01, D.C. Official Code) is amended—(A)in subsection (a), by striking the District; and all that follows and inserting the following: the District, except that a person may engage in hand loading, reloading, or custom loading of ammunition for firearms lawfully possessed under this Act.; and(B)in subsection (b), by striking which are unregisterable under section 202 and inserting which are prohibited under section 201.(4)Section 402 (sec. 7–2504.02, D.C. Official Code) is amended—(A)in subsection (a), by striking Any person eligible to register a firearm and all that follows through such business, and inserting the following: Any person not otherwise prohibited from possessing or receiving a firearm under Federal or District law, or from being licensed under section 923 of title 18, United States Code,; and(B)in subsection (b), by amending paragraph (1) to read as follows:(1)The applicant’s name;.(5)Section 403(b) (sec. 7–2504.03(b), D.C. Official Code) is amended by striking registration certificate and inserting dealer’s license.(6)Section 404(a)(3) (sec. 7–2504.04(a)(3)), D.C. Official Code) is amended—(A)in subparagraph (B)(i), by striking registration certificate number (if any) of the firearm,;(B)in subparagraph (B)(iv), by striking holding the registration certificate and inserting from whom it was received for repair;(C)in subparagraph (C)(i), by striking and registration certificate number (if any) of the firearm;(D)in subparagraph (C)(ii), by striking registration certificate number or; and(E)by striking subparagraphs (D) and (E).(7)Section 406(c) (sec. 7–2504.06(c), D.C. Official Code) is amended to read as follows:(c)Within 45 days of a decision becoming effective which is unfavorable to a licensee or to an applicant for a dealer’s license, the licensee or application shall—(1)lawfully remove from the District all destructive devices in his inventory, or peaceably surrender to the Chief all destructive devices in his inventory in the manner provided in section 705; and(2)lawfully dispose, to himself or to another, any firearms and ammunition in his inventory..(8)Section 407(b) (sec. 7–2504.07(b), D.C. Official Code) is amended by striking would not be eligible and all that follows and inserting is prohibited from possessing or receiving a firearm under Federal or District law..(9)Section 502 (sec. 7–2505.02, D.C. Official Code) is amended—(A)by amending subsection (a) to read as follows:(a)Any person or organization not prohibited from possessing or receiving a firearm under Federal or District law may sell or otherwise transfer ammunition or any firearm, except those which are prohibited under section 201, to a licensed dealer.; (B)in subsection (b), by adding at the end the following new paragraph:(3)Ammunition, excluding restricted pistol bullets, to any person not otherwise prohibited from possessing or receiving ammunition.;(C)by amending subsection (c) to read as follows:(c)Any dealer licensed under the provisions of this Act may sell or otherwise transfer a firearm to any person or organization not otherwise prohibited from possessing or receiving such firearm under Federal or District law. In the case of a sale or transfer of a handgun to a resident of the District of Columbia, a federally licensed importer, manufacturer, or dealer of firearms in Maryland or Virginia shall be treated as a dealer licensed under the provisions of this Act for purposes of the previous sentence, notwithstanding section 922(b)(3) of title 18, United States Code, if the transferee meets in person with the transferor to accomplish the transfer, and the sale, delivery, and receipt fully comply with the legal conditions of sale in both the District of Columbia and the jurisdiction in which the transfer occurs.;(D)by striking subsection (d); and(E)by striking subsection (e).(10)Section 704 (sec. 7–2507.04, D.C. Official Code) is amended—(A)in subsection (a), by striking any registration certificate or and inserting a; and(B)in subsection (b), by striking registration certificate,.(c)Other Conforming AmendmentsSection 2(4) of the Illegal Firearm Sale and Distribution Strict Liability Act of 1992 (sec. 7–2531.01(4), D.C. Official Code) is amended—(1)in subparagraph (A), by striking or ignoring proof of the purchaser’s residence in the District of Columbia; and(2)in subparagraph (B), by striking registration and.6.Repeal handgun ammunition banSection 601(3) of the Firearms Control Regulations Act of 1975 (sec. 7–2506.01(3), D.C. Official Code) is amended by striking is the holder of the valid registration certificate for and inserting owns.7.Restore right of self defense in the homeSection 702 of the Firearms Control Regulations Act of 1975 (sec. 7–2507.02, D.C. Official Code) is amended to read as follows:702.Penalties for Allowing Access of Minors to Loaded Firearms if Injury Results(a)In GeneralA person in the District of Columbia is guilty of unlawful storage of a firearm if—(1)the person knowingly stores or leaves a loaded firearm at any premises under the person’s control;(2)the person knows or reasonably should know that a minor is likely to gain access to the firearm without the permission of the minor’s parent or legal guardian; and(3)the minor kills or injures any person (including the minor) by discharging the firearm.(b)ExceptionsThis section does not apply if—(1)the firearm was stored in a securely locked container and the person did not inform the minor of the location of the key to, or the combination of, the container’s lock;(2)the firearm was secured by a trigger lock and the person did not inform the minor of the location of the key to, or the combination of, the trigger lock;(3)the firearm was stored on the person’s body or in such proximity to the person that it could be used as quickly and as easily as if it were on the person’s body;(4)the minor’s access to the firearm was a result of an unlawful entry;(5)when discharging the firearm, the minor was acting in lawful self-defense or in defense of another;(6)when discharging the firearm, the minor was engaged in hunting or target or sport shooting under the supervision of the minor’s parent or guardian, or under the supervision of another person over the age of 18 with the parent’s or guardian’s consent; or(7)the firearm is in the possession or control of a law enforcement officer while the officer is engaged in official duties.(c)Minor DefinedIn this section, the term minor means an individual under 16 years of age.(d)PenaltyA person who violates this section shall be subject to a fine not exceeding $1,000, a term of imprisonment not exceeding one year, or both.(e)Special Rule if Victim of Shooting is Child of Person Committing ViolationIf a violation of this section leads to the accidental shooting of a minor who is the child of the person who committed the violation, the United States attorney shall consider both the extent of the minor’s injuries and the effect of the minor’s injury or death on both of the minor’s parents when deciding whether to file charges under this section. No prosecution shall be brought in such circumstances unless the person who committed the violation behaved in a grossly negligent manner, or unless similarly egregious circumstances exist..8.Remove criminal penalties for possession of unregistered firearms(a)In generalSection 706 of the Firearms Control Regulations Act of 1975 (sec. 7–2507.06, D.C. Official Code) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).(b)Effective dateThe amendment made by subsection (a) shall apply with respect to violations occurring after the 60-day period which begins on the date of the enactment of this Act.9.Regulating Inoperable Pistols and Harmonizing Definitions for Certain Types of FirearmsSection 1 of the Act of July 8, 1932 (sec. 22–4501, D.C. Official Code), is amended as follows:(1)Insert after paragraph (2) the following new paragraph:(2A)Firearm means any weapon, regardless of operability, which will, or is designed or redesigned, made or remade, readily converted, restored, or repaired, or is intended to, expel a projectile or projectiles by the action of an explosive. Such term does not include—(A)a destructive device, as defined in section 101(7) of the Firearms Control Regulations Act of 1975;(B)a device used exclusively for line throwing, signaling, or safety, and required or recommended by the Coast Guard or Interstate Commerce Commission; or(C)a device used exclusively for firing explosive rivets, stud cartridges, or similar industrial ammunition and incapable for use as a weapon..(2)Amend paragraph (4) to read as follows:(4)Machine gun has the meaning given such term in section 101(10) of the Firearms Control Regulations Act of 1975..(3)Amend paragraph (6) to read as follows:(6)Pistol has the meaning given such term in section 101(12) of the Firearms Control Regulations Act of 1975..(4)Insert after paragraph (6) the following new paragraph:(6A)Place of business has the meaning given such term in section 101(12A) of the Firearms Control Regulations Act of 1975..(5)Amend paragraph (8) to read as follows:(8)Sawed-off shotgun has the meaning given such term in section 101(15) of the Firearms Control Regulations Act of 1975..(6)Insert after paragraph (9) the following new paragraph:(9A)Shotgun has the meaning given such term in section 101(16) of the Firearms Control Regulations Act of 1975..10.Prohibitions of Firearms From Private and Sensitive Public PropertyThe Act of July 8, 1932 (sec. 22–4501 et seq., D.C. Official Code), is amended by inserting after section 3 the following new section:3A.Prohibitions of Firearms From Private and Sensitive Public Property(a)Private persons or entities owning property in the District of Columbia may prohibit or restrict the possession of firearms on their property by any persons, other than law enforcement personnel when lawfully authorized to enter onto the property or lessees occupying residential or business premises.(b)The District of Columbia may prohibit or restrict the possession of firearms within any building or structure under its control, or in any area of such building or structure, which has implemented security measures (including but not limited to guard posts, metal detection devices, x-ray or other scanning devices, or card-based or biometric access devices) to identify and exclude unauthorized or hazardous persons or articles, except that no such prohibition or restriction may apply to lessees occupying residential or business premises..11.Regulating the Carrying of Firearms(a)Carrying Rifles or ShotgunsSection 4 of the Act of July 8, 1932 (sec. 22–4504, D.C. Official Code), is amended by inserting after subsection (a) the following new subsection:(a-1)Except as otherwise permitted by law, no person shall carry within the District of Columbia a rifle or shotgun. A person who violates this subsection shall be subject, as applicable, to the criminal penalties set forth in section 15 and paragraph (2) of subsection (a)..(b)Authority To Carry Firearm in Certain Places and for Certain Purposes; Lawful Transportation of FirearmsThe Act of July 8, 1932 (sec. 22–4501 et seq., D.C. Official Code), is amended by inserting after section 4 the following new sections:4A.Authority To Carry Firearm in Certain Places and for Certain PurposesNotwithstanding any other law, a person not otherwise prohibited by law from shipping, transporting, possessing, or receiving a firearm may carry such firearm, whether loaded or unloaded—(1)in the person’s dwelling house or place of business or on land owned or lawfully possessed by the person;(2)by invitation on land owned or lawfully possessed by another;(3)while it is being used for lawful recreational, sporting, educational, or training purposes; or(4)while it is being transported for a lawful purpose as expressly authorized by District or Federal law and in accordance with the requirements of that law.4B.Lawful Transportation of Firearms(a)Any person who is not otherwise prohibited by law from shipping, transporting, possessing, or receiving a firearm shall be permitted to transport a firearm for any lawful purpose from any place where he may lawfully possess the firearm to any other place where he may lawfully possess the firearm if the firearm is transported in accordance with this section.(b)(1)If the transportation of the firearm is by a vehicle, the firearm shall be unloaded, and neither the firearm nor any ammunition being transported shall be readily accessible or directly accessible from the passenger compartment of the transporting vehicle.(2)If the transporting vehicle does not have a compartment separate from the driver's compartment, the firearm or ammunition shall be contained in a locked container other than the glove compartment or console, and the firearm shall be unloaded.(c)If the transportation of the firearm is in a manner other than in a vehicle, the firearm shall be—(1)unloaded;(2)inside a locked container; and(3)separate from any ammunition..(c)Exceptions to Restrictions on Carrying Concealed WeaponsSection 5 of such Act (sec. 22–4505, D.C. Official Code) is amended—(1)in subsection (a), by striking pistol unloaded and in a secure wrapper from and inserting firearm, transported in accordance with section 4b, from; and(2)in subsection (a), by striking pistol each place it appears and inserting firearm.12.Including Toy and Antique Pistols in Prohibition Against Using an Imitation Firearm to Commit a Violent or Dangerous CrimeSection 13 of the Act of July 8, 1932 (sec. 22–4513, D.C. Official Code), is amended by striking “section 2 and section 14(b)” and inserting “sections 2, 4(b), and 14(b)”.13.Providing Jurisdiction to Office of Administrative Hearings to Hear Cases Pertaining to Denial or Revocation of Firearm Dealer LicensesSection 6 of the Office of Administrative Hearings Establishment Act of 2001 (D.C. Law 14–76; sec. 2–1831.03, D.C. Official Code), as amended by section 3 of the Child Sexual Abuse Reporting Amendment Act of 2012 (D.C. Law 19–315), is amended by inserting after subsection (b-6) the following new subsection:(b-7)In addition to those adjudicated cases listed in any of the previous subsections, this Act shall apply to all adjudicated cases involving the denial or revocation of a dealer license pursuant to section 406 of the Firearms Control Regulations Act of 1975..14.Repeal of gun offender registryTitle VIII of the Firearms Control Regulations Act of 1975 (sec. 7–2508.01 et seq., D.C. Official Code), as added by section 205 of the Omnibus Public Safety and Justice Amendment Act of 2009 (D.C. Law 18–88), is repealed.15.Repeals of District of Columbia ActsEffective on the day before the date of the enactment of this Act, each of the following Acts is repealed, and any provision of law amended or repealed by any of such Acts is restored or revived as if such Act had not been enacted into law:(1)The Firearms Registration Amendment Act of 2008 (D.C. Law 17–372).(2)The Inoperable Pistol Amendment Act of 2008 (D.C. Law 17–388).(3)The Firearms Amendment Act of 2012 (D.C. Law 19–170).(4)The Administrative Disposition for Weapons Offenses Amendment Act of 2012 (D.C. Law 19–295).16.SeverabilityNotwithstanding any other provision of this Act, if any provision of this Act, or any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the other provisions of this Act and any other amendments made by this Act, and the application of such provision or amendment to other persons or circumstances, shall not be affected thereby.